HIRSH, J.,
On June 30, 1971, upon motion of condemnor, this court ordered condemnees to vacate certain property pursuant to condemnation, condemnor’s estimated just compensation having been paid according to law. Condemnee bases its refusal to give up possession on the “loss of its economic position” which would ensue, alleging that it has been placed in a dilemma by reason of the unresolved issue of valuation of its machinery, equipment and fixtures, i.e., to what extent is “m.e.&f.” comes under the “assembled economic unit” doctrine: Singer v. Oil City Redevelopment Authority, 437 Pa. *49755, 261 A.2d 594 (1970). However, the statute gives the condemnor the absolute right to possession upon payment of its estimate: Eminent Domain Code of June 22, 1964 (Sp. Sess.) P.L. 84, sec. 1-407a, 26 PS §l-407a. Condemnee may not convert a proceeding for possession into a trial of compensation or valuation issues, which are provided for otherwise.
Accordingly, it is therefore ordered that Ronald, Charles, John and Mary Lafferty, trad, as Pennsylvania Machine Works, vacate premises 2525 Morris Street, 1608-32 South Bambery Street and 1617-25 South Bambery Street within 30 days from the date hereof.